     Case 3:20-cv-00547 Document 4 Filed 08/19/20 Page 1 of 7 PageID #: 20



                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                               HUNTINGTON DIVISION

CHRIS HAGLEY,

              Plaintiff,

v.                                                        Case No. 3:20-cv-00547


WESTERN REGIONAL JAIL;
C.O. CASEY WAGNER,

              Defendants.


                      MEMORANDUM OPINION AND ORDER

       Pending before the Court is Plaintiff’s Application to Proceed Without Prepayment

of Fees and Costs. (ECF No. 1). Having considered the Application, the Court GRANTS

same. The Court notes that Plaintiff has insufficient funds in his inmate account to make

an initial partial filing fee payment; therefore, he is ORDERED to make monthly

payments beginning on September 5, 2020 equal to 20 percent of the preceding

month’s income credited to his prisoner account until the full filing fee of $350.00 has

been paid. These payments shall be due by the fifth day of each month thereafter. The

Western Regional Jail and Correctional Facility, or any other agency or facility having

custody of Plaintiff, shall forward payments from Plaintiff’s facility account to the Clerk

of Court each time the amount in Plaintiff’s account exceeds $10, until the full filing fee is

paid. See 28 U.S.C. 1915(b). It is ORDERED and NOTICED that the recovery, if any,

obtained in this action shall be paid to the Clerk of Court who shall collect therefrom all

unpaid fees and costs taxed against Plaintiff and shall pay the balance, if any, to the

Plaintiff.

                                              1
     Case 3:20-cv-00547 Document 4 Filed 08/19/20 Page 2 of 7 PageID #: 21



       In keeping with 28 U.S.C. § 1915(e)(2), the undersigned has conducted a

preliminary review of Plaintiff’s complaint to determine if the action is frivolous, fails to

state a claim upon which relief may be granted, or seeks monetary relief from a defendant

who is immune from such relief. Although pro se complaints, such as the one filed in this

case, must be liberally construed to allow the development of potentially meritorious

claims, the court may not rewrite the pleading to include claims that were never

presented, Parker v. Champion, 148 F.3d 1219, 1222 (10th Cir. 1998), develop the

plaintiff’s legal theories for him, Small v. Endicott, 998 F.2d 411, 417-18 (7th Cir. 1993),

or “conjure up questions never squarely presented” to the court. Beaudett v. City of

Hampton, 775 F.2d 1274, 1278 (4th Cir. 1985). At the same time, to achieve justice, the

court may allow a pro se plaintiff the opportunity to amend his complaint in order to

correct deficiencies in the pleading. Gordon v. Leeke, 574 F.2d 1147, 1151 (4th Cir. 1978).

     Plaintiff alleges that C.O. Casey Wagner tries “to start trouble” for him by telling

other persons at the Western Regional Jail and Correctional Facility that Plaintiff does

not need the wheelchair that he uses each day. Plaintiff describes C.O. Wagner’s actions

as a “hate crime,” and asks that C.O. Wagner be prosecuted for such a crime. Plaintiff also

requests 50 million dollars in damages. As currently written, Plaintiff’s complaint fails to

state a claim sufficient to withstand dismissal on initial screening, as explained below.

       Title 42 U.S.C. § 1983 provides a remedy to parties who are deprived of federally

protected civil rights by persons acting under color of any state “law, statute, ordinance,

regulation, custom, or usage.” Section 1983 allows civil monetary damages, declaratory,

and prospective injunctive relief, but not criminal sanctions. Therefore, a portion of the

relief requested by Plaintiff is unavailable in this action. “It is well established that private

citizens can neither bring a direct criminal action against another person nor petition the

                                               2
     Case 3:20-cv-00547 Document 4 Filed 08/19/20 Page 3 of 7 PageID #: 22



federal courts to compel the criminal prosecution of another person.” In re Vincent, No.

7:06MC00034, 2006 WL 1529479, at *1 (W.D. Va. June 1, 2006) (citing Maine v. Taylor,

477 U.S. 131, 137 (1986); Leeke v. Timmerman, 454 U.S. 83, 86-87 (1981); Lida R.S. v.

Richard D., 410 U.S. 614, 619 (1973)).

       To state a cause of action for monetary damages under § 1983, a plaintiff must

allege facts showing that: (1) an official deprived the plaintiff of a federally protected civil

right, privilege or immunity and (2) that the official did so under color of State law. 42

U.S.C. § 1983; see also Perrin v. Nicholson, C/A No. 9:10-1111-HFF-BM, 2010 WL

3893792 (D.S.C. Sept. 8, 2010). If either of these elements is missing, the complaint fails

to state a claim for relief under 42 U.S.C. § 1983. Moreover, for an official to be liable

under § 1983, it must be “affirmatively shown that the official charged acted personally in

the deprivation of the plaintiff’s rights. The doctrine of respondeat superior has no

application under this section.” Vinnedge v. Gibbs, 550 F.2d 926, 928 (4th Cir. 1977)

(quoting Bennett v. Gravelle, 323 F. Supp. 203, 214 (D.Md. 1971)).

       The Eighth Amendment to the United States Constitution “imposes duties on

[prison] officials who must provide humane conditions of confinement; prison officials

must ensure that inmates receive adequate food, clothing, shelter, and medical care, and

must ‘take reasonable measures to guarantee the safety of the inmates.’” Farmer v.

Brennan, 511 U.S. 825, 832 (citing Hudson v. Palmer, 468 U.S. 517, 526–27 (1984)).

However, “[p]rison conditions may be ‘restrictive and even harsh.’” Farmer, 511 U.S at

833 (quoting Rhodes v. Chapman, 452 U.S. 337, 347 (1981) (“To the extent that [prison]

conditions are restrictive or even harsh, they are part of the penalty that criminal

offenders pay for their offenses against society.”). “The Eighth Amendment does not

prohibit cruel and unusual prison conditions; it prohibits cruel and unusual

                                               3
     Case 3:20-cv-00547 Document 4 Filed 08/19/20 Page 4 of 7 PageID #: 23



punishments.” Strickler v. Waters, 989 F.2d 1375, 1381 (4th Cir. 1993). Thus, not every

uncomfortable condition of confinement is actionable. Rhodes, 452 U.S. at 347.

Moreover, “[m]ere threats or verbal abuse by prison officials, without more, do not state

a cognizable claim under § 1983.” Henslee v. Lewis, 153 F. App’x 179, 179 (4th Cir. 2005).

Ultimately, the Eighth Amendment “does not mandate comfortable prisons, and only

those deprivations denying the ‘minimal civilized measure of life's necessities’ are

sufficiently grave to form the basis of an Eighth Amendment violation.” Wilson v. Seiter,

501 U.S. 294, 298 (1991) (quoting Rhodes, 452 U.S. at 347).

       In order for Plaintiff to maintain a prima facie case that his conditions of

confinement violated the Eighth Amendment, he must show both (1) the deprivation of a

basic human need that was “sufficiently serious,” when measured by an objective

standard, and (2) that the responsible prison official had a “sufficiently culpable state of

mind.” Iko v. Shreve, 535 F.3d 225, 238 (4th Cir. 2008) (citing Williams v. Benjamin, 77

F.3d 756, 761 (4th Cir. 1996)). “These requirements spring from the text of the

amendment itself; absent intentionality, a condition imposed upon an inmate cannot

properly be called ‘punishment,’ and absent severity, a punishment cannot be called ‘cruel

and unusual.’” Iko, 535 F.3d at 238. To satisfy the objective component, Plaintiff must

show that the challenged condition caused or constituted an extreme deprivation.

De'Lonta v. Angelone, 330 F.3d 630, 634 (4th Cir. 2003). “[T]o demonstrate such an

extreme deprivation, [Plaintiff] must allege a serious or significant physical or emotional

injury resulting from the challenged conditions or demonstrate a substantial risk of such

serious harm resulting from [his] exposure to the challenged conditions.” Odom v. South

Carolina Dept. of Corrections, 349 F.3d 765, 770 (4th Cir. 2003) (quoting De’Lonta, 330

F.3d at 634). “Compelling a showing of significant physical or emotional harm, or a grave

                                             4
     Case 3:20-cv-00547 Document 4 Filed 08/19/20 Page 5 of 7 PageID #: 24



risk of such harm, infuses an element of objectivity into the analysis, lest resolution of the

seriousness of the deprivation devolve into an application of the subjective views of the

judges deciding the question.” Shakka v. Smith, 71 F.3d 162, 166 (4th Cir. 1995) (citing

Strickler v. Waters, 989 F.2d 1375, 1370–80 (4th Cir. 1993)).

       To fulfill the subjective component, Plaintiff must demonstrate a “deliberate

indifference” to his health or safety by the defendants. Farmer, 511 U.S. at 834. The

Supreme Court explained:

       [A] prison official cannot be found liable under the Eighth Amendment for
       denying an inmate humane conditions of confinement unless the official
       knows of and disregards an excessive risk to inmate health or safety; the
       official must both be aware of facts from which the inference could be drawn
       that a substantial risk of serious harm exists, and he must also draw the
       inference.

Farmer, 511 U.S. at 837. Deliberate indifference is more than mere negligence but less

than malice. Flores v. Stevenson, Civil Action No. 2:11–cv–01278–TMC–BHH, 2012 WL

2803721 (D.S.C. May 11, 2012). Put simply, the staff at the Western Regional Jail had a

sufficiently culpable state of mind if they were aware of an excessive risk of harm to

Plaintiff’s health or safety, but disregarded it. See Wilson, 501 U.S. at 298; Brown v. North

Carolina Dept. of Corrections, 612 F.3d 720, 723 (4th Cir. 2010) (quoting Case v. Ahitow,

301 F.3d 605, 607 (7th Cir. 2002)) (“[T]he test is whether the guards know the plaintiff

inmate faces a serious danger to his safety and they could avert the danger easily yet they

fail to do so.”)

       In addition to the legal principles set forth above, Plaintiff’s claim is governed by

the Prison Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e(e). The PLRA expressly

prohibits the filing of civil actions by prisoners “confined in a jail, prison, or other

correctional facility, for mental or emotional injury suffered while in custody without a


                                              5
     Case 3:20-cv-00547 Document 4 Filed 08/19/20 Page 6 of 7 PageID #: 25



prior showing of physical injury.” (emphasis added). Although the PLRA does not

define “physical injury” and the Fourth Circuit has not provided a definition, other courts

have held that the “physical injury” referenced by the Act need not be significant, but it

must be more than de minimis. See, e.g., Flanory v. Bonn, 604 F.3d 249, 254 (6th Cir.

2010); Mitchell v. Brown & Williamson Tobacco Corp., 294 F.3d 1309, 1312–13 (11th Cir.

2002); Siglar v. Hightower, 112 F.3d 191 (5th Cir. 1997); Zehner v. Trigg, 952 F.Supp.

1318 (S.D. Ind. 1997). In addition, “[a] plaintiff seeking compensatory damages for

emotional distress cannot rely on conclusory statements that the plaintiff suffered

emotional distress [or] the mere fact that a constitutional violation occurred, but, rather,

the testimony must establish that the plaintiff suffered demonstrable emotional distress,

which must be sufficiently articulated.” Knussman v. Maryland, 272 F.3d 625, 640 (4th

Cir. 2001), quoting Price v. City of Charlotte, 93 F.3d 1241, 1254 (4th Cir. 1996) (internal

quotation marks omitted).

     In light of the governing standards and principles, Plaintiff must amend his

complaint. Without such an amendment, Plaintiff’s complaint is subject to dismissal.

Therefore, Plaintiff is ORDERED to amend his complaint within forty-five (45) days

of the date of this Order and cure the following deficiencies in pleading as indicated below:

     1.    Plaintiff must set forth a factual basis upon which the Court can conclude that

the actions of C.O. Wagner constituted an extreme deprivation of the basic necessities of

life, and that C.O. Wagner acted with deliberate indifference to Plaintiff’s health and

safety by challenging Plaintiff’s need for a wheelchair.

     2.    Plaintiff must identify the nature of the physical and emotional injuries he

claims to have suffered as a result of C.O. Wagner’s actions.



                                             6
     Case 3:20-cv-00547 Document 4 Filed 08/19/20 Page 7 of 7 PageID #: 26



     Plaintiff is hereby given notice that a failure to amend the complaint as ordered

may result in a recommendation that the complaint be dismissed for failure to state a

claim under 42 U.S.C. § 1983 and/or for failure to prosecute under Fed. R. Civ. P. 41 and

L. R. Civ. P. 41.1. Plaintiff is also reminded of his obligation to promptly notify the

Clerk of Court of any change in his contact information.

      The Clerk is instructed to provide a copy of this order to Plaintiff.

                                           ENTERED: August 19, 2020




                                             7
